Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of thread waste; that the threads covered by the invoice descriptions in which the word “nylon” was used were of the same material as the threads in the knit cloth the subject of United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727); and that the threads covered by the invoice description in which the word “orlon” was used were made of noncellulosic materials, the claim of the plaintiffs was sustained.